Title: To John Adams from James Madison, 3 February 1795
From: Madison, James
To: Adams, John



Dear Sir
Philada. Feby. 3. 1795

I have been induced to this delay in acknowledging your letter of the 23d, inclosing one to you from Mr. Belknap of the 2d. Ulto. by a desire to obtain from my memory all the information it might have ever possessed in relation to the error in Docr. Kippis’ life of Capt: Cook.
I was not a member of Congress till March 1780. It is probable therefore that, if his directions to American Commanders, in favor of Capt. Cook, issued, as is stated, in March 1779, they must have been transmitted to that Body, and undergone its consideration, before I could have been present.  After I became a member, nothing was ever done on the subject, as far as my memory can inform me. I do not even recollect that the subject ever fell incidentally, under any public discussion.  I have however a pretty strong impression, that it  occasionally entered into the conversation of the members, as it often did into that of intelligent Citizens out of doors, and that I never heard a sentiment uttered which did not applaud the magnanimity of the idea  which considered Capt: Cook’s expedition as consecrated to the general good of all Mankind, and consequently not included in the hostilities between particular nations.
I beg leave to suggest to you, Sir, if it has not already occurred, that Mr. Charles Thomson, will be more likely than any other individual to answer the wishes of Mr. Belknap. Besides the general accuracy to be expected from him, he must a Secretary to Congress be particularly intimate with every thing that passed in that assembly.
With the highest respect and esteem, I have the honour to be, Sir, / Your most obedient, humble servant

Js. Madison Jr
P.S. I have shewn the above to Mr. Muhlenbourg the Speaker, and Mr. Boudinot, a member of the house of Representatives. The former was  a Member of Congress during the years 1779, 80, & 81; The latter from July 1780 to the peace in 1783. Both of them concur in what I have stated, and recollect nothing more particular on the subject.

